391 F.2d 608
Leon G. SCHACK, Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Appellee.
No. 25259.
United States Court of Appeals Fifth Circuit.
March 5, 1968.Certiorari Denied June 10, 1968.

Leon G. Schack, pro se.
Earl Faircloth, Atty. Gen., Raymond L. Marky, Asst. Atty. Gen., Tallahassee, Fla., for appellee.
Before COLEMAN, AINSWORTH and DYER, Circuit Judges.
PER CURIAM:


1
This is an appeal from a denial of injunctive relief to a Florida State convict.


2
The appellant is an inmate of the Florida State Prison at Raiford.  He petitioned the district court for an injunction to obtain the right to have his mail relating to legal proceedings sent 'postage prepaid by certified mail-- return receipt requested'.  It is undisputed that the prison authorities have agreed to mail the appellant's correspondence and to give assurance that it has been posted.


3
The district court held that: 'The control of mail to and from prisons is a necessary adjunct to penal administration.  McCloskey v.  (State of) Maryland,  337 F.2d 72 (4 Cir., 1964).  Only if rules or regulations prohibit or unduly hinder a prisoner's efforts to secure relief from illegal detention or treatment would a federal court be justified in looking into aspects of prison administration relating to the use of the mails.  It is clear from Petitioner's allegations that he is not prohibited nor unduly hindered in seeking relief from alleged wrongs. * * *'


4
We find no error in the judgment of the district court.  See Labat v. McKeithen, 5 Cir., 1966, 361 F.2d 757; Lee v. Tahash, 8 Cir., 1965, 352 F.2d 970; Adams v. Ellis, 5 Cir., 1952, 197 F.2d 483; Ex parte Wilson, D.C.E.D.S.C., 1964, 235 F. Supp. 988.


5
The judgment is affirmed.